Citation Nr: 0715835	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  00-04 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Nurse Therapist


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active service from September 1985 to January 
1987.  The veteran also had service with the Army National 
Guard, to include period of active duty for training from 
February 1985 to May 1985.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision in which the RO, inter alia, denied the veteran's 
claim of service connection for fibromyalgia.  In October 
1999, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in November 1999, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2000.

In June 2000, the veteran and a Nurse Therapist testified 
during a hearing before a RO personnel; a transcript of that 
hearing is of record. 

In June 2005, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, DC) for 
further action, to include obtaining private hospital records 
and scheduling the veteran for a VA examination.  The record 
shows that the RO attempted to contact the veteran with 
regarding the requested development, but all mail was 
returned as undeliverable or refused.  Thereafter, the RO/AMC 
continued the denial of the claim on appeal (as reflected in 
a January 2007 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration.

The Board notes that the June 2005 remand also addressed the 
claim for service connection for a bilateral foot condition.  
The Board remanded the matter for issuance of a SOC in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  
The SOC was issued in June 2006; the record does not show 
that it was returned as undeliverable.  As the claims file 
reflects that the veteran has not filed a substantive appeal 
with respect to this issue, the matter is not in appellate 
status and will not be further addressed. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Fibromyalgia was not shown in service, and there is no 
competent and persuasive evidence establishing a medical 
nexus between the current fibromyalgia and the appellant's 
service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia are not 
met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, February 2004 and March 2006 post-rating 
letters provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection for fibromyalgia, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  After 
issuance of each notice described above, and opportunity for 
the appellant to respond, the January 2007 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of this VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007);  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that the January 2007 SSOC informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The Board 
also finds that the appellant is not prejudiced by the timing 
or form such notice.  Because the Board's decision herein 
denies the claim for service connection now under 
consideration, no disability rating or effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, records of the Social Security Administration (SSA) 
and VA hospital and outpatient treatment records of the VA 
Medical Center (VAMC) in Albany, New York, .  The Board notes 
that the veteran failed to appear to a scheduled VA 
examination in November 2006.  A copy of the October 2006 
notice to the appellant of that scheduled examination is of 
record and there is no indication that the appellant did not 
receive that notice.  While such evidence may have elicited a 
medical opinion addressing the question of whether there is a 
nexus between the current fibromyalgia and the veteran's 
service, the veteran has not cooperated with VA's efforts to 
further develop the record.  The Board emphasizes that the 
duty to assist is not a one-way street, and that the veteran 
must cooperate with the VA's attempts to assist him.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the 
veteran has not done so here, the Board has not other choice 
but to consider the evidence on the basis of the evidence 
already of record, which, as explained in more detail below, 
does not support the claim for service connection.  

The Board points out that, in October 2006, a notice letter 
advising the veteran to provide authorization for release to 
the VA of private hospital records, notified him that he 
would be receiving notice regarding scheduling an examination 
and providing additional notice regarding the evidence 
required to support his claim was sent to the veteran's last 
known address in New York; however, it was returned by the 
United States Postal Service.  The record indicates that the 
RO/AMC searched for a more current address for the veteran, 
but found only the last address provided by the veteran.  
Thereafter, the January 2007 SSOC, was sent to the last known 
address provided by the veteran; however, this correspondence 
was returned as "refused " by the U.S. Postal Service.  The 
Board finds that the RO/AMC has undertaken appropriate action 
to fulfill its notice requirements by sending correspondence 
to the veteran's last known address of record.  To the extent 
the appellant has changed addresses and phone numbers without 
informing VA, it is well established that it is the 
claimant's responsibility to keep VA advised of his or her 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If he or she does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App 262, 265 (1993).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through the notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When such chronicity in service is not adequately supported, 
or may be legitimately questioned, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence, the appellant's testimony and statements made by 
and on the appellant's behalf, the Board finds that service 
connection for fibromyalgia is not warranted.  

The appellant has asserted that he currently has fibromyalgia 
that had its onset during service.  

Initially, the Board notes that there is no competent 
evidence that the claimed disability was present in service.  

The service medical records show treatment for complaints of 
bilateral foot and knee pain, with diagnoses of pes valgo 
planus, recurrent plantar fascitis and post tibialis 
tendonitis.  On separation examination in November 1986, the 
only defects noted were bilateral pes planus and bilateral 
retropatellar pain syndrome (RPPS).  There was no diagnosis 
of fibromyalgia during service.  

The post-service VA hospital and outpatient treatment records 
dated from May 1987 to October 2000 show that the veteran 
complained of knee pain in July 1987.  An April 1993 entry 
noted that the veteran reported a history of arthralgia for 
six years.  He also reported that he had a hip injury in 
service and a left ankle injury six years earlier.  The 
impression was rheumatoid arthritis.  An April 1993 statement 
of a VA physician indicated that the veteran was seen three 
times in April 1993 and had diffuse arthritis involving many 
joints.  Those records show that the first diagnosis of 
fibromyalgia was in October 1993.  There is no medical 
opinion linking fibromyalgia to the appellant's service.  

SSA records indicate that the veteran was awarded disability 
on the basis of a primary disability of affective disorder 
and a secondary diagnosis of fibromyalgia and the onset of 
disability was in June 1992.

During the June 2000 RO hearing, the veteran testified that 
he was treated for complaints of bilateral foot and knee pain 
during service.  He indicated that he was diagnosed with a 
bilateral foot condition and organic knee disease in service 
and was diagnosed with fibromyalgia after discharge.  A VA 
Nurse Therapist testified that the veteran had current 
diagnoses including fibromyalgia and that the current 
disability was related to symptoms in service.

During the June 2000 testimony, the VA Nurse Therapist 
attributed the veteran's fibromyalgia to complaints of pain 
during service.  The Board finds this testimony unpersuasive.  
The nurse did not indicate that any medical evidence, 
including the service medical records, were reviewed or 
relied on to reach that conclusion.  The Board finds that in 
this case, what is offered as medical opinion is based solely 
on the veteran's reported history, without review and 
consideration the veteran's claims file and documented 
history; hence, even if the statement was accepted as a 
medical opinion, under these circumstances, it would not 
constitute persuasive evidence to support the claim.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  As noted above, the 
VA has attempted to provide the veteran an examination to 
obtain a medical opinion by a physician regarding the claimed 
disability, but the veteran failed to appear for that 
examination.  There is no other competent medical opinion 
addressing the etiology of the claimed fibromyalgia.

In short, the medical evidence currently of record does not 
support the appellant's claim, and neither he nor his 
representative has presented or identified existing evidence 
that would, in fact support the claim. 

In adjudicating this claim, the Board has also considered the 
appellant's testimony as well as he and his representative's 
written assertions; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of etiology, or medical 
relationship between a current disability and service-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter.  See, e.g., Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for fibromyalgia must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent and persuasive evidence supports the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for fibromyalgia is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


